Citation Nr: 9928919	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in June 1998.  A statement of the case was mailed to 
the veteran in June 1998.  The veteran's substantive appeal 
was received in August 1998.  


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD.

2.  Generalized anxiety disorder was incurred due to service.  


CONCLUSION OF LAW

1.  The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Entitlement to service connection for generalized anxiety 
disorder is warranted as this disability was incurred due to 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§  3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has PTSD and a 
generalized anxiety disorder which originated during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In adjudicating a claim for PTSD , the 
applicable VA regulation states that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The initial question to be addressed is whether or not the 
claims are well-grounded.  A well-grounded claim is one which 
is plausible.  If the veteran has not submitted a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the Court which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his PTSD was 
incurred due to service experiences this assertion does not 
make the claim well-grounded if there is no competent medical 
evidence of record of a nexus between service and his alleged 
current disability.  In addition, although the veteran 
asserts that his generalized anxiety disorder had its onset 
during service, this assertion does not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

PTSD

As noted above, the veteran contends that he suffers from 
PTSD.

In addition to the criteria set forth in Caluza, the Board 
notes that in the case of Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court issued additional directives to be followed 
in cases where the issue is service connection for PTSD.  The 
Board will briefly review these directives.  In sum, in the 
Cohen case, the Court confirmed that the evidence must show 
that the veteran has a clear diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  In the Cohen case, the Court 
provided distinctions between non-combat and combat service.  
In cases of non-combat service, the Court indicated that 
38 U.S.C.A. § 1154(b) is not applied.  If the veteran did not 
serve in combat and his stressor is therefore, not combat-
related, the Court indicated that the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  The Cohen case indicated that credible supporting 
evidence includes lay/comrade statements as well as service 
department verification.  In the Cohen case, the Court noted 
that under 38 C.F.R. § 3.304(f), a current medical diagnosis 
of PTSD must be an "unequivocal" one.  The Court further 
explained that a PTSD diagnosis by a mental health 
professional must be presumed to have been made in accordance 
with Diagnostic and Statistical Manual of Mental Disorders 
(DSM) criteria.  In other words, a diagnosis of PTSD by a 
mental health examiner will be presumed to be in accordance 
with DSM criteria as to adequacy of symptomatology and 
sufficiency of stressor.  

The veteran's DD 214 indicates that the veteran was awarded 
the Combat Action Ribbon and the Rifle Sharpshooter Badge for 
service in Vietnam.  The service medical records showed no 
complaints, findings, or diagnosis of PTSD in service.

Outpatient treatment reports from the Dorn VA Medical Center 
indicate that the veteran was afforded a psychological 
evaluation in October 1997.  The veteran reported depression, 
serious anxiety or tension, trouble understanding, difficulty 
concentrating or remembering, and trouble controlling violent 
behavior.  The veteran reported suicidal ideation, but not in 
the thirty days prior to the examination.  No history of 
suicide attempt was given.  No diagnosis, impression or 
assessment was provided at that time.

The veteran also received treatment from the VA Medical 
Center in October and November 1997.  In October 1997, the 
veteran sought treatment for complaints of loss of appetite, 
depression, and sleeping a lot.  It appears that while the 
examiner was recording the veteran's medical history, the 
veteran abruptly left the Medical Center stating that he did 
not want to be evaluated at that time.  In November 1997, the 
veteran sought treatment for complaints of depression, "bad 
nerves," and insomnia.  The examiner noted that the veteran 
suffered from depression, was an alcoholic, but was not in 
any acute distress.  

The veteran was afforded a VA examination in April 1998.  At 
that time, the veteran complained of poor memory with memory 
lapses.  The veteran reported depressed mood and nervousness.  
The veteran described himself as a worrier.  The veteran 
stated that he has difficulty falling asleep and with 
hypersomnolence.  The veteran reported that his appetite has 
remained unchanged with no weight loss.  The veteran 
indicated that his nervousness causes him to pace.  The 
veteran described his traumatic events in Vietnam to include 
being shot at; being nearly hit by snipers; being under 
mortar attack; and seeing dead bodies.  The veteran denied 
flashbacks, however, he reported that he does have occasional 
nightmares.  The veteran reported that when a storm 
approaches he becomes more hypervigilant.  Lightening reminds 
him of rounds shot at Vietnam.  The veteran reported that he 
avoids TV shows and triggers that remind him thinking about 
Vietnam.  The veteran denied detached or estranged 
relationships and denied a sense of foreshortened future, as 
well as irritability and a physiological response to exposure 
to events that remind him of the trauma.  The examiner noted 
that the veteran was appropriately groomed and cooperative.  
Speech was soft, normal rate and rhythm.  Mood was anxious.  
Affect was congruent with mood and topic.  Thought process 
was linear and goal-directed.  The veteran denied suicidal or 
homicidal ideation, dangerous intent; auditory or visual 
hallucinations.  The examiner indicated that the main theme 
of the interview seemed to be regarding the veteran's recent 
poor memory and his nervousness.  

The examiner noted that in terms of PTSD, the veteran 
reported a traumatic event in which he does have occasional 
nightmares, however, does not have flashbacks or intrusive 
recollections of the experience, nor does he have intense 
psychological distress.  The examiner noted that the veteran 
avoids television and movies or other things that trigger 
thoughts of the trauma.  The veteran is able to recall 
important aspects of the trauma.  The examiner noted that the 
veteran does have diminished interest in significant 
activities; however, does not have feelings of detachment or 
estrangement or foreshortened future.  The veteran does 
report a sleep disturbance with difficulty concentrating, 
hypervigilance and hyperstartle response.  The examiner 
stated that although the veteran does meet some criteria for 
PTSD, many of his symptoms seem to reflect more a generalized 
anxiety disorder where the veteran reports excessive anxiety 
and worrying.  The veteran finds it difficult to control the 
worry and also reports the sleep disturbance, feeling easily 
keyed-up or on edge, difficulty concentrating and does find 
that his mind goes blank.  The examiner diagnosed the veteran 
with generalized anxiety disorder with mild psychosocial and 
environmental problems.  The veteran's GAF score was 60.

Outpatient records indicate that in May 1998, the veteran was 
again treated for complaints of depression and forgetfulness, 
and weakness in legs.  The veteran was diagnosed with 
depression and Zoloft was prescribed.  The veteran received a 
psychiatric evaluation in July 1998.  The veteran reported 
recurring nightmares and occasional flashbacks of Vietnam.  
The veteran says he is a 4 on a 1-10 depression scale.  The 
veteran stated that he is a "worrier" and that tearful 
episodes occur often.  The veteran reported that he feels 
like crying "out of the blue,", that he is "tired and 
exhausted."  The veteran stated that he gets lost when he is 
driving  The evaluator noted moderate anxiety and depression.  
The veteran was diagnosed with probable generalized anxiety 
disorder.  The examiner noted PTSD traits, alcohol addiction 
and tobacco abuse.

In regard to the veteran's claimed PTSD, the Board recognizes 
that the veteran served in combat in Vietnam.  However, there 
is no current clear diagnosis of PTSD contained in the April 
1998 examination, or in any of the medical records nor does 
the veteran assert that any medical professional has 
diagnosed him as having that disorder.

In sum, there is no current competent medical evidence that 
the veteran presently suffers from PTSD.  Therefore, the 
Board finds that although the veteran currently asserts that 
he should be service-connected for PTSD, he has not submitted 
any competent medical evidence to support his allegation.  As 
noted, the Court has stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak.  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Grottveit citing Tirpak.  
In this case, there is no supporting evidence in the 
veteran's claim for service connection.

In light of the foregoing, all of the prongs of Caluza are 
not satisfied.  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, in 
light of the foregoing, the veteran's claim for service 
connection for PTSD must fail.  

As noted, the veteran had combat service and his assertions 
regarding stressors are presumed to be true.  In the event 
that he is diagnosed as having PTSD at any point in the 
future, he may then submit another claim for service 
connection.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 
38 U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  Furthermore, by this decision, the Board is informing 
the veteran of evidence which is lacking and that is 
necessary to make his claim as set forth above well-grounded.  


Anxiety Disorder

As noted above, the veteran contends that he has a 
generalized anxiety disorder which originated during service.  

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The medical evidence of record was reviewed above.  Although 
the veteran's  service medical records are negative for any 
complaints, findings, or diagnosis of anxiety disorder in 
service, service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1998).  In this 
case, the April 1998 VA psychiatric examination explored the 
veteran's various psychiatric symptomatology and related 
numerous symptoms to the veteran's complaints of stressors 
which occurred during his combat service in Vietnam.  For 
example, the examiner noted that the veteran had occasional 
nightmares of Vietnam events; avoids television and movies or 
other things that trigger thoughts of the traumas in Vietnam; 
diminished interest in significant activities; disturbance 
with difficulty concentrating; and hypervigilance and 
hyperstartle response.  All of these symptoms have been 
identified by the examiner as PTSD traits, but the examiner, 
as noted above, did not find that all of the criteria for 
PTSD were met. Rather, the examiner stated that although the 
veteran does meet some criteria for PTSD, many of his 
symptoms seem to reflect more a generalized anxiety disorder 
where the veteran reports excessive anxiety and worrying.  
The Board notes that the examiner's diagnoses of generalized 
anxiety disorder was based, at least in part, on his 
psychiatric symptomatology associated with his service in 
Vietnam.  

In light of the foregoing, this medical evidence, the Board 
finds that generalized anxiety disorder was incurred due to 
service.  Under the circumstances, the Board concludes that 
service connection is warranted for generalized anxiety 
disorder.  38 U.S.C.A.. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. §§  3.303, 304 (1998).


ORDER

The appeal as to the issue of entitlement to service 
connection for PTSD is denied as not well-grounded.

The appeal as to the issue of entitlement to service 
connection for generalized anxiety disorder is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

